  Case: 1:17-md-02804-DAP Doc #: 3238 Filed: 03/25/20 1 of 3. PageID #: 492280



                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

        IN RE NATIONAL PRESCRIPTION                     MDL 2804
        OPIATE LITIGATION
                                                        Case No. 17-md-2804
                                                        Hon. Dan Aaron Polster
        This document relates to:
        Track One-B


        PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL ITS EXHIBIT IN
            RESPONSE TO PHARMACY DEFENDANTS’ MOTION TO EXTEND
                      ALL TRACK 1B DEADLINES BY 60 DAYS

       Pursuant to Northern District of Ohio Local Rule 5.2, Plaintiffs Cuyahoga County and

Summit County respectfully seek leave from the Court to submit under seal the exhibit attached to

its response to Pharmacy Defendants’ Motion to Extend All Track 1B Deadlines by 60 Days.

       Plaintiffs respectfully request the option to proceed in this manner so there are no

inadvertent disclosures of confidential information subject to CMO No. 2 or the ARCOS

Protective Order.

       WHEREFORE, Plaintiffs respectfully requests the Honorable Court to grant Plaintiffs’

Motion for Leave to file its Exhibit Under Seal.

       Dated: March 25, 2020                 Respectfully submitted,

                                             /s/Paul J. Hanly, Jr.       ___
                                             Paul J. Hanly, Jr.
                                             SIMMONS HANLY CONROY
                                             112 Madison Avenue, 7th Floor
                                             New York, NY 10016
                                             (212) 784-6400
                                             (212) 213-5949 (fax)
                                             phanly@simmonsfirm.com
Case: 1:17-md-02804-DAP Doc #: 3238 Filed: 03/25/20 2 of 3. PageID #: 492281




                                  Joseph F. Rice
                                  MOTLEY RICE
                                  28 Bridgeside Blvd.
                                  Mt. Pleasant, SC 29464
                                  (843) 216-9000
                                  (843) 216-9290 (Fax)
                                  jrice@motleyrice.com

                                  Paul T. Farrell, Jr., Esq.
                                  FARRELL LAW
                                  422 Ninth Street, 3rd Floor
                                  Huntington, WV 25701
                                  (304) 654-8281
                                  paul@farrell.law

                                  Plaintiffs’ Co-Lead Counsel

                                  /s/Peter H. Weinberger___________
                                  Peter H. Weinberger (0022076)
                                  SPANGENBERG SHIBLEY & LIBER
                                  1001 Lakeside Avenue East, Suite 1700
                                  Cleveland, OH 44114
                                  (216) 696-3232
                                  (216) 696-3924 (Fax)
                                  pweinberger@spanglaw.com

                                  Plaintiffs’ Liaison Counsel

                                  Hunter J. Shkolnik
                                  NAPOLI SHKOLNIK
                                  360 Lexington Ave., 11th Floor
                                  New York, NY 10017
                                  (212) 397-1000
                                  (646) 843-7603 (Fax)
                                  hunter@napolilaw.com

                                  Counsel for Plaintiff Cuyahoga County, Ohio




                                        2
 Case: 1:17-md-02804-DAP Doc #: 3238 Filed: 03/25/20 3 of 3. PageID #: 492282



                                            Linda Singer
                                            MOTLEY RICE LLC
                                            401 9th St. NW, Suite 1001
                                            Washington, DC 20004
                                            (202) 386-9626 x5626
                                            (202) 386-9622 (Fax)
                                            lsinger@motleyrice.com

                                            Counsel for Plaintiff Summit County, Ohio


                                  CERTIFICATE OF SERVICE

             I hereby certify that on March 25, 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. Copies will be served upon counsel of record by,

and may be obtained through, the Court CM/ECF system.



                                            /s/Peter H. Weinberger___________
                                            Peter H. Weinberger (0022076)
                                            Plaintiffs’ Liaison Counsel




                                                   3
